DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/28/21, with respect to 35 USC 101 rejection, have been fully considered but they are not persuasive. The claimed invention does not recite a physical application of the steps. The limitations merely recite instructions executed by a generic computer component. Examiner suggests incorporating a limitation that recites that the vehicle physically moves in accordance with a step. 
Applicant’s arguments, with respect to 35 USC 112 have been fully considered and are persuasive. The use of the term “features” will be given the broadest reasonable interpretation. The 35 USC 112 rejection of claim 1-4, 6-10, 13-16, 19-20 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 8, on Page 8, Paragraph 2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Training a machine learning module simply means learning (determining) good values for all the weight and the bias from labeled examples. Luckevich teaches in Paragraph 0170, learning algorithms may implement a feedforward neural network (e.g., a convolutional neural network) and/or a recurrent neural network, with supervised learning, unsupervised learning, and/or reinforcement learning. In some embodiments, backpropagation may be implemented (e.g., by implementing a supervised long short-term memory recurrent neural network, or a max-pooling convolutional neural network which may run on a graphics processing unit). Moreover, in some embodiments, unsupervised learning methods may be used to improve supervised learning methods. These involved trained machine learning modules. However, for 
Applicant's arguments on Page 11, Paragraphs 1 and 3, have been fully considered but they are not persuasive. Luckevich teaches “generating, by the trained load inference model, a weight of a load on the ADV based on the plurality of features” in Paragraph 0123, the lead vehicle data including how a load is balanced (e.g., weights associated with one or more axles, and/or an amount of movement of the rear axles relative to the trailer resting above). Luckevich utilizes the trained load inference model or in other words, the several examples of neural networks in Paragraph 0170 the time and/or location when 
Claim 6 depends on claim 1 and remained rejected under 35 USC 103.
Claim Objections
Claim 20 is objected to as being in improper form because claim 20 is dependent on claim 15 which has been cancelled. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 1 and 8 recite the limitations of recording and extracting information. Claim 16 recites the limitations of receiving and generating information. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “computer-implemented” or “executed by a processor.”  That is, other than these recitations, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, the claim encompasses a user recording driving statistics that were observed from the ADV, in the mind, and recording a weight of the vehicle using a sensor, in the mind, and extract different features observed from the recordings, in the mind. The mere nominal recitation of a computer-implemented method or a processor does not take the claim limitations out of the mental process grouping.
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “computer-implemented” or “by a processor” that performs the recording, extracting, receiving, and generating steps. These steps executed by a computer or a processor is recited at a high level of generality and merely automates the respective steps, therefore acting as a generic computer to perform the abstract idea. The computer and processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luckevich (US20190025857A1) in view of Peake (US20200074266A1).
garding claim 1, Luckevich teaches a computer-implemented method of collecting data for training a load inference model for use in an autonomous driving vehicle (ADV), the method comprising: recording driving statistics from the ADV that is manually driven on a segment of a road for a plurality of periods of time (see Paragraph 0120 for based on information associated with torque provided by an ECU in lead vehicle 810, a time offset may be utilized by a system within vehicle 820 (e.g., PECU 710) such that an ECU in rear vehicle 820 may command (or control) torque in rear vehicle 820 to change from τ1 to τ2 when rear vehicle 820 reaches point X 830 at time t2 (e.g., point 870 on graph 800). Correspondingly, based on information provided by an ECU on lead vehicle 810, the amount of torque produced by rear vehicle 820 would be τ2 at point 875 of graph 800 in this example; see Paragraph 0123 for in step 902, lead vehicle data is received (corresponds to recording driving statistics) from a lead vehicle ECU...lead vehicle data may include...how a load is balanced (e.g., weights associated with one or more axles, and/or an amount of movement of the rear axles relative to the trailer resting above), load balancing, path history, path projection, travel plans, vehicle size, vehicle type, brake type, current operating mode (autonomous or manual)); 
recording, using an external sensor on the ADV, a total weight of the ADV during each of the plurality of periods of time (see Paragraph 0121 for information in addition to the output of a lead vehicle's ECU may be used by a platooning system to calculate an input to an ECU that controls torque on a rear vehicle, including, but not limited to: target gap, current gap, lead vehicle speed, rear vehicle speed, lead vehicle weight, and rear vehicle weight; see also Paragraph 0095 for suspension ECU 518 may be used to control the height of vehicle 550 and/or calculate an estimated weight of vehicle 550 (an example of an external sensor on the ADV to record a weight of the vehicle)); 
and extracting, from the driving statistics, a plurality of features of the ADV, including one or more features at a first time prior to a gear shift from a first gear position to a second gear position and one or more features at a second time after the gear shift (see Paragraph 0141 for the main use of this sensor has been as a failsafe feature to downshift the transmission if the ATF becomes extremely hot. In some embodiments, information may be transmitted between vehicles indicating a reason for a downshift, such as this failsafe feature; see also Paragraph 0170 the time and/or location when and/or where a rear and/or front vehicle shifts gears (in relation to one another or independently) when traveling on a substantially flat road, uphill, or downhill may be determined using machine learning (e.g., deep learning). For example, a machine learning algorithm may be used to determine when and/or where a vehicle should shift gears to maintain a gap and/or conserve fuel; see also Paragraph 0047 for the platoon ECU would be controlling throttle management using a feed forward model (e.g., this type of system would be predictive)).
Luckevich fails to explicitly teach wherein the plurality of features is utilized to train the load inference model, wherein the load inference model is a neural network model.
However, Peake teaches wherein the plurality of features is utilized to train the load inference model, wherein the load inference model is a neural network model (see Paragraph 0043 for the ground truth data may be used to train a neural network that predicts future states of the vehicle environment (e.g., for purposes of making driving decisions); see Paragraph 0097 for the algorithms may include two neural networks contesting with each other to generate or determine feature training data(s) or other information within a virtual environment (e.g., the virtual environment of FIG. 4A); see Paragraph 0153-0154 for some or all of components 730 may be omitted, or approximated via a simplified model, where such simplified model accounts for only those portions used for testing or generating training data as described herein…The components 730 may include an accelerator 740, brakes 742, a vehicle engine 744, a steering mechanism 746, lights 748 such as brake lights, headlights, reverse lights, emergency lights, etc., a gear selector 750, and/or other suitable components that effectuate and control movement of the vehicle 700. The gear selector 750 may include the park, reverse, neutral, drive gears, etc. Each of the components 730 may include an interface via which the component receives commands from the vehicle controller 722 such as “increase speed,” “decrease speed,” “turn left five degrees,” “activate left turn signal,” etc., and, in some cases, provides feedback to the vehicle controller 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for coordinating and controlling vehicles, as taught by Luckevich, using the Automated training dataset generators that generate feature training datasets for use in real-world autonomous driving applications based on virtual environments, as taught by Peake, for the purpose of improve the efficiency and effectiveness of generating and/or collecting numerous autonomous driving datasets, and also address safety concerns with respect to generating sufficient datasets in a non-dangerous and controlled manner when training autonomous vehicles in real-world driving applications (see Paragraph 0006 of Peake).
Regarding claim 2, Luckevich teaches the method of claim 1, further comprising: calculating a weight of a load on the ADV by subtracting a net weight of the ADV from the recorded total weight of the ADV (see Paragraph 123 for data may be transmitted via DSRC from a lead vehicle to a platooning ECU in a rear vehicle, which may perform operations on the data from the lead vehicle ECU data prior to providing that data to a rear vehicle's ECU(s). Lead vehicle data may include, but is not limited to, data associated with a/an...type of load (e.g., type of materials a vehicle is carrying), brake status, brake pressure, a relative location of a kingpin (e.g., as close to the cabin as possible or as far from the cabin as possible while staying properly attached), how a load is balanced (e.g., weights associated with one or more axles, and/or an amount of movement of the rear axles relative to the trailer resting above) (corresponds to comparing the difference in weights of the vehicle), load balancing (wherein load balancing corresponding to calculating a weight of a load)).  
Regarding claim 3, Luckevich teaches the method of claim 1, further comprising: training the load inference model using the plurality features and the weight of the load on the ADV for each of the see Paragraph 0170 for a machine learning algorithm may comprise a neural network (deep or shallow, which may employ a residual learning framework) and be applied instead of, or in conjunction with another algorithm described herein to solve a problem (e.g., determining an optimal time to shift gears while platooning), reduce error, and increase computational efficiency. Such learning algorithms may implement a feedforward neural network (e.g., a convolutional neural network) and/or a recurrent neural network, with supervised learning, unsupervised learning, and/or reinforcement learning; see also Paragraph 0160 for FIGS. 12A and 12B, which also show sections of a hill (e.g., a road where vehicles may travel uphill and/or downhill). In some embodiments, the actions of a vehicle may be associated with what section of a hill it's on (wherein the uphill/downhill sections correspond to different loads on the ADV). For example, while traveling on the first section 1230, a vehicle may accelerate before it reaches a hill to improve its hill climbing capacity (this may include changing gears (e.g., downshifting)). While traveling on the second section 1240, a vehicle may downshift, and/or use the speed it gained while traveling on the first section 1230 to save fuel. At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift (wherein using historical data for predictive shifting/predictive cruise control corresponds to load inference model)).  
Regarding claim 4, Luckevich teaches the method of claim 1, wherein the one or more features after the gear shift at the second time includes a second gear position (see Paragraph 0168 for an example, when front vehicle 1310 begins to travel downhill it may begin in neutral (e.g., while traveling in or across fourth section 1360). Next, it may shift into a low or high gear (corresponds to a second gear position)—which may be based on a grade of the downhill slope—and apply foundation brakes, an engine brake, and/or a retarder (e.g., while traveling across fifth section 1370)).  
see Paragraph 0116 for FIG. 8A, two example vehicles are shown platooning up a hill. It should be understood that herein, FIGS. 10A, 10B, 11A, 11B, 11C, 12A, 12B, 13A, 13B, 14A, 14B, 15, and 16 also describe how one or more vehicles function when traveling up a hill, among other functions such as shifting gears; see Paragraph 0119 for Accordingly, point 860 on graph 800 indicates a point in time (t1) where vehicle 810 passes point 830 and increases an amount of torque from τ1 to τ2 to produce enough force to cause vehicle 810 to make it to the crest of the hill. At time t3, the torque produced by vehicle 810 plateaus at τ2).  
Regarding claim 8, see the corresponding limitations of claim 1.
Regarding claim 9, see the corresponding limitations of claim 2.
Regarding claim 10, see the corresponding limitations of claim 3.
Regarding claim 11, Luckevich teaches the non-transitory machine-readable medium of claim 8, wherein the one or more features prior to the gear shift at the first time includes a speed of the ADV at the first time, a driving command issued at the first time, and an acceleration or deceleration at the first time (see Paragraph 0160 for FIGS. 12A and 12B also show sections of a hill (e.g., a road where vehicles may travel uphill and/or downhill). In some embodiments, the actions of a vehicle may be associated with what section of a hill it's on. For example, while traveling on the first section 1230, a vehicle may accelerate before it reaches a hill to improve its hill climbing capacity (this may include changing gears (e.g., downshifting)). While traveling on the second section 1240, a vehicle may downshift, and/or use the speed it gained while traveling on the first section 1230 to save fuel. At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift; see also Paragraph 0078 for wheel speed sensors 332, radar unit 337, accelerator pedal position sensor 341, steering wheel position sensor 342, brake pedal position sensor 343, and accelerometer 344 are relatively standard equipment on newer trucks (tractors) used to pull semi-trailers).  
Regarding claim 12, see the corresponding limitations of claim 4.
Regarding claim 13, see the corresponding limitations of claim 5.
Regarding claim 16, Luckevich teaches a method for inferring a load of an autonomous driving vehicle, comprising: receiving, at a trained load inference model running on the ADV, a plurality of features of the ADV, including one or more features at a first time prior to a gear shift from a first gear position to a second gear position and one or more features at a second time after the gear shift, wherein the load inference model is a neural network model (see Paragraph 0141 for the main use of this sensor has been as a failsafe feature to downshift the transmission if the ATF becomes extremely hot. In some embodiments, information may be transmitted between vehicles indicating a reason for a downshift, such as this failsafe feature; see also Paragraph 0170 the time and/or location when and/or where a rear and/or front vehicle shifts gears (in relation to one another or independently) when traveling on a substantially flat road, uphill, or downhill may be determined using machine learning (e.g., deep learning). For example, a machine learning algorithm may be used to determine when and/or where a vehicle should shift gears to maintain a gap and/or conserve fuel. In some embodiments, a machine learning algorithm may comprise a neural network (deep or shallow, which may employ a residual learning framework) and be applied instead of, or in conjunction with another algorithm described herein to solve a problem (e.g., determining an optimal time to shift gears while platooning), reduce error, and increase computational efficiency. Such learning algorithms may implement a feedforward neural network (e.g., a convolutional neural network) and/or a recurrent neural network, with supervised learning, unsupervised learning, and/or reinforcement learning. In some embodiments, backpropagation may be implemented (e.g., by implementing a supervised long short-term memory recurrent neural network, or a max-pooling convolutional neural network which may run on a graphics processing unit), all of which corresponds to a trained neural network model); 
and generating, by the trained load inference model, a weight of a load on the ADV based on the plurality of features (see Paragraph 0123 for lead vehicle data including how a load is balanced (e.g., weights associated with one or more axles, and/or an amount of movement of the rear axles relative to the trailer resting above); see Paragraph 0071 for the NOC that may also provide information about the partner vehicle including its configuration information and any known relevant information about its current operational state such as weight, trailer length, etc.; see also Paragraph 0069 for much or all of the tractor sensor information provided to platoon controller 310 is also transmitted to the platoon partner and corresponding information is received from the platoon partner so the platoon controllers 310 on each vehicle can develop an accurate model of what the partner vehicle is doing).  
Regarding claim 17, see the corresponding limitations of claim 11.
Regarding claim 18, see the corresponding limitations of claim 12.
Regarding claim 19, see the corresponding limitations of claim 13.
Regarding claim 20, Luckevich teaches the method of claim 16, wherein the regression model is a neural network model (see Paragraph 0170 for a machine learning algorithm may comprise a neural network (deep or shallow, which may employ a residual learning framework) and be applied instead of, or in conjunction with another algorithm described herein to solve a problem (e.g., determining an optimal time to shift gears while platooning), reduce error, and increase computational efficiency).

Claim 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luckevich (US20190025857A1) in view of Johnsson (US20140377719A1).

However, Johnsson teaches the method of claim 1, wherein the total weight of the ADV is increased by a fixed weight of load for each of the plurality of periods of time (see Paragraph 0009 for the vehicle can be selected to behave as if the load configuration was different from the actual conditions. In other words; a simulation of a heavily loaded aircraft can be performed by flying an unloaded (light) aircraft. According to an aspect, an unloaded and light aircraft can be caused to behave like it really was loaded and heavy. This in turn can save costs and improve safety; see also Figure 5 for the loaded simulated aircraft at each of the plurality of periods of time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear shifting method, as taught by Luckevich, using the varying simulated loads functionality, as taught by Johnsson, for the purpose of being used for simulating many different states of the vehicle and/or the environment to provide training situations for a person. Additionally, the issue of high cost and risk for training with heavily loaded aircraft, often leads to the fact that such training is avoided and thus, the pilots receive less realistic training than desired. Johnsson seeks to overcome these issues (see Paragraph 0005 and 0007 of Lu).
Regarding claim 14, see the corresponding limitations of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20200026960 A1) teaches in various examples, systems and methods are disclosed that preserve rich spatial information from an input resolution of a machine learning model to regress on .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665